NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the reply filed 3/8/2021, in response to the non-final office action mailed 12/8/2020.
Claims 1-25 are pending and being allowed on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimers filed on 3/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents Nos. 9,611,312 and 10,653,814 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The terminal disclaimers were approved 3/8/2021, see PAIR.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 11 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 3/8/2021.
Double Patenting
The rejection of claims 1-25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 9,611,312 (hereinafter “the ‘312 patent”), in view of the terminal disclaimer filed 3/8/2021.


The rejection of claims 1-25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,653,814 (hereinafter “the ‘814 patent”), in view of the terminal disclaimer filed 3/8/2021.
The terminal disclaimer filed on 3/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents No. 10,653,814 has been reviewed and is accepted.  The terminal disclaimer has been recorded and approved.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: a kit comprising a prefilled syringe, wherein the prefilled syringes filled with the tissue compatible composition comprising the claimed peptide and a hyaluronic acid with the recited amide and carboxyl linkage and positional arrangement is free of the prior art.
The closest prior art to the instant claims is Bayer et al. (U.S. 2007/0053987-previously cited).
Bayer et al. teach methods of preparing cross-linked polysaccharide matrices by cross-linking one or more amino group containing polysaccharides or amino-functionalized polysaccharides with reducing sugars and/or reducing sugar derivatives.  

Accordingly, the instant claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Claims 1-25 are allowed as set forth in the amendment filed 3/8/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KRISTINA M HELLMAN/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654